Title: To James Madison from Isaac Cox Barnet, 17 January 1806 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


                    § From Isaac Cox Barnet. 17 January 1806, Paris. “The various reports I heard last summer relative to Vessels in the name of John Newell Junr. have induced me to make a record of Mr. O’mealy’s declarations on that Subject as related in the enclosed copys thereof. It was in consequence of his assertions that I directed the

papers of the Ship Martha to be sent to me from Cherbourg, but as the evidence upon the face of them cannot be put into competition with Mr. O’mealy’s—I immediately returned them and suppose the Ship may arrive in the United States as soon as this.”
                